Citation Nr: 0634031	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
service disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, mother, and sister


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1963 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for PTSD.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
perfected an appeal from this decision but he withdrew the 
appeal before it was forwarded to the Board.

2.  Evidence submitted since the December 1996 denial of the 
veteran's claim for service connection for PTSD is neither 
cumulative nor redundant of evidence already considered, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Under applicable criteria, a claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
If the claim is thus reopened, it will be reviewed on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Facts & Analysis.  In a rating decision dated in December 
1996 the veteran's claim for service connection for PTSD was 
denied on the grounds that the veteran had submitted no 
evidence showing a diagnosis of PTSD.  Medical records dated 
in November 1996 reflected diagnoses of PTSD.  The veteran 
filed a notice of disagreement with the December 1996 denial 
and the RO issued a statement of the case in April 1997 which 
reflected consideration of the diagnoses of PTSD.  The RO 
continued the denial of the claim for service connection for 
PTSD on the grounds that the veteran had failed to furnish 
evidence of a verifiable stressor in service.  In statements 
dated in June 1997, a clinical therapist described stressors 
that the veteran experienced during service.  It was reported 
that the veteran's diagnoses were generalized anxiety 
disorder, panic disorder with agoraphobia, obsessive 
compulsive disorder and PTSD.  

The veteran perfected an appeal from the denial of his claim 
in 1996.  However, he withdrew his appeal in November 1998 
before it was forwarded to the Board.  In April 2002, the 
veteran requested that his claim for service connection for 
PTSD be reopened.  

Psychiatric treatment records from the Nashville Veterans' 
Affairs Medical Center dating from October 1997 to March 1999 
include a diagnosis of PTSD.  Review of the evidence reveals 
that these records, though received by the RO in March 2000, 
were not considered during any subsequent (or prior) 
adjudication.  

Inasmuch as the RO's denial is based upon the premise that 
the record contains "no diagnosed condition of post-
traumatic service disorder," and since the aforesaid 
documents which contain a diagnosis of PTSD were never 
considered by the RO in any of its PTSD adjucations, the 
Board finds that these documents constitute both new and 
material evidence.  Accordingly, the veteran's claim for 
service connection for PTSD must be reopened and considered 
on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  To that extent 
only, the appeal is allowed.


REMAND

In July 1998 the veteran underwent a psychiatric examination 
and psychological testing by VA for disability evaluation 
purposes.  The psychiatric examiner diagnosed anxiety 
disorder with features of obsessive-compulsive disorder and 
panic disorder with agoraphobia.  The examiner stated that it 
appeared that symptoms had started at least within the year 
after the veteran's discharge and certainly may have been 
occurring during his military service.  Inasmuch as the 
veteran withdrew his appeal shortly after this examination, 
the results of this examination have never been the subject 
of a rating decision.  

On the veteran's original claim for service connection for a 
psychiatric disorder dated in October 1996 he reported that 
he was being treated for depression and desired an 
examination for "my mental disorder."  Testimony and lay 
statements are of record describing psychiatric symptoms 
experienced by the veteran during service and observed by 
others upon his release from service.  In addition to PTSD, 
the veteran's diagnoses include generalized anxiety disorder, 
panic disorder with agoraphobia, and an obsessive compulsive 
disorder.  The examiner's opinion in July 1998 coupled with 
the testimony and lay statements clearly raises a claim for 
service connection for a psychiatric disorder other than 
PTSD.  Thus, the Board has restated the issue as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the court 
held that because there was of record lay evidence of in-
service symptoms and of pertinent symptoms ever since service 
and medical evidence of a current diagnosis, such evidence 
sufficed to indicate that the veteran's disability may be 
associated with his active service.  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that 
"lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits . . . [and] nothing in the regulatory or 
statutory provisions . . . require both medical and competent 
lay evidence; rather, they make clear that competent lay 
evidence can be sufficient in and of itself").

Additionally, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) no longer requires that the stressor for a 
PTSD diagnosis be "outside the range of usual human 
experience" and be "markedly distressing to almost anyone".  
The DSM-III requirement that the psychologically traumatic 
event or stressor be one "that would evoke significant 
symptoms of distress in almost everyone" has been deleted, 
and DSM-IV instead requires that the person's response to the 
stressor involve intense fear, helplessness, or horror.  The 
DSM-IV criteria are individualized (geared to the specific 
individual's actual experience and response).  This is 
analogous to the well-established principle of tort law that 
a tortfeasor "takes the plaintiff as he finds him," i.e., the 
"eggshell skull" rule which can be applied in a case where 
competent medical evidence shows that the claimant's 
preexisting mental state made him more susceptible to 
psychological injury.  In view of the subjective nature of 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressors is a medical question requiring examination and 
assessment of the veteran by a mental-health professional.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

In view of the medical records added to the file since the 
most recent examination in July 1998 that suggest a current 
diagnosis of PTSD, and in order to obtain a more definitive 
opinion as to whether or not the veteran has a psychiatric 
disorder which began during service or is related to any 
incident of such service, the veteran should be accorded a 
new examination.  Since the case is being returned, the 
record should also be updated to include any recent treatment 
records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for psychiatric symptoms.  Even 
if no additional sources of treatment 
records are identified, all mental health 
records compiled since April 2002 by the 
VAMC patronized by the veteran should be 
obtained.  If no additional records exist 
the case file should be documented 
accordingly.

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist regarding the veteran's claim 
for service connection for a psychiatric 
disorder, to include PTSD.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings should be reported in detail.  
For each psychiatric disorder which is 
diagnosed, the examiner must offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
such disorder began during the veteran's 
military service or is related to any 
incident thereof.  A rationale for any 
opinion offered should be set forth in the 
report provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


